Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunasekara et al. (US 9,072,092) in view of Tarraf et al. (US 2013/0217435).

Regarding claim 1, Gunasekara discloses the method comprising:
Communicatively coupling a first radio resource of a first ... Radio Access Technology (RAT) node with a second radio resource of a second ... RAT node network (col. 12, lines 19-23: the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc.);
maintaining a connection to an upstream network device (col. 7, lines 58-63: The root access point 105-R is coupled (via a suitable link such as a wired connection to switch resource 155. Switch resource 155 forwards the communications received from root access point 105-R over network 190 to target destinations such as one or more server resources 170 (e.g., server resource 170-2, server resource 170-3, etc.)); and
managing the communicatively coupled resources (col. 12, lines 19-23: the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc.) so that the upstream network device interfaces with the communicatively coupled resources as a single base station (col. 7, lines 58-63: The root access point 105-R is coupled (via a suitable link such as a wired connection to switch resource 155. Switch resource 155 forwards the communications received from root access point 105-R over network 190 to target destinations such as one or more server resources 170 (e.g., server resource 170-2, server resource 170-3, etc.))
Gunasekara discloses all the subject matter of the claimed invention with the exception of a first multi-RAT node ... a second multi-RAT node network, wherein resources include one of frequencies or timeslots. Tarraf from the same or similar fields of endeavor discloses a first multi-RAT node ... a second multi-RAT node network, wherein resources include one of frequencies or timeslots (¶ [0020]: the wireless network 100 can be at least a portion of ... a wireless mesh network; ¶ [0028]: communication infrastructure and devices (e.g., base stations, antennas) of the wireless network 100 can operate within a multi-mode deployment, such as a multi-frequency band deployment and/or a multi-RAT deployment ... Multi-RAT deployments of wireless communication systems refer to providing communication services over different radio access technologies (e.g., Code Division Multiple Access (CDMA), Time Division Multiple Access (TDMA), Frequency Division Multiple Access (FDMA)). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Gunasekara by deploying multi-RAT (e.g., TDMA, FDMA, etc.) for the communication infrastructure and devices of the wireless mesh network of Tarraf. The motivation would have been to improve or maximize the overall network performance for the multi-mode wireless networks (Tarraf ¶ [0004]).

Regarding claim 3, Gunasekara discloses 
further comprising choosing the first radio resource or the second radio resource from the communicatively coupled resources to perform a communication task (col. 12, lines 19-23: the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc.) based on an environmental condition (col. 9, lines 64-65: Management resource 140 communicates with mesh access point 205-1 to obtain connectivity status information) in a memory device (col. 19, lines 55-59: Computer readable storage medium 812 can be any hardware storage resource or device such as memory, optical storage, hard drive, floppy disk, etc. In one embodiment, the computer readable storage medium 812 stores instructions and/or data).

Regarding claim 6, Gunasekara discloses 
wherein the managing the communicatively coupled resources further comprises allocating a radio bearer by analyzing a quality of service value, a radio bearer utilization value, or a data priority metric (col. 13, lines 49-53: in response to detecting that the wireless communication link 328-7 performs poorly, the management resource 140 can be configured to reallocate wireless bandwidth to wireless communication links 328-1, 328-2, and 328-6).

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunasekara et al. (US 9,072,092) in view of Tarraf et al. (US 2013/0217435) as applied to claims 1 and 3 above, and further in view of Karaoguz et al. (US 2013/0329676).

Regarding claim 4, Gunasekara in view of Tarraf discloses all the subject matter of the claimed invention with the exception of further comprising handing off a data transmission from the first radio resource to the second radio resource. Karaoguz from the same or similar fields of endeavor discloses further comprising handing off a data transmission from the first radio resource to the second radio resource (¶ [0050]: an intra-mesh network handoff may occur from access point 402a to 402b which may both be located in the same mesh network or cell; ¶ [0051]: In operation, access point 402a may initially provide service to access device 406 which may be mobile within cell 402. However, as access device 406 migrates away from access point 402a and towards access point 402b, a signal received from access point 402a may fade until it reaches, for example, a handover threshold. Simultaneous with the fading of the signal received from access point 402a, a signal having increasing signal strength may be received from access point 402b. The access device 406 may dynamically keep a record of the frequency and corresponding signal strength of any received channel it encounters including the frequencies and signal strength for available channels of access point 402b in its handoff candidate list. The access device 406 may be adapted to select the best candidate for a handoff from the candidate list based on, for example, a channel having the strongest signal strength. In a case where the access device 406 determines that the best access point for a handoff is access point 402b, then the access device 406 may tune its transceiver to an available transmit and/or receive channel corresponding to the access point 402b. At this point, the access point 402b provides service to the access device 406). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Gunasekara in view of Tarraf by performing an intra-mesh network handoff in the same mesh network of Karaoguz. The motivation would have been to select the best candidate for a handoff from the candidate list based on, for example, a channel having the strongest signal strength (Karaoguz ¶ [0051]).

Regarding claim 5, Gunasekara in view of Tarraf discloses all the subject matter of the claimed invention with the exception of wherein the handing off of a data transmission from a first radio resource to a second radio resource is based upon an environmental condition. Karaoguz from the same or similar fields of endeavor discloses wherein the handing off of a data transmission from a first radio resource to a second radio resource is based upon an environmental condition (¶ [0050]: an intra-mesh network handoff may occur from access point 402a to 402b which may both be located in the same mesh network or cell; ¶ [0051]: In operation, access point 402a may initially provide service to access device 406 which may be mobile within cell 402. However, as access device 406 migrates away from access point 402a and towards access point 402b, a signal received from access point 402a may fade until it reaches, for example, a handover threshold. Simultaneous with the fading of the signal received from access point 402a, a signal having increasing signal strength may be received from access point 402b. The access device 406 may dynamically keep a record of the frequency and corresponding signal strength of any received channel it encounters including the frequencies and signal strength for available channels of access point 402b in its handoff candidate list. The access device 406 may be adapted to select the best candidate for a handoff from the candidate list based on, for example, a channel having the strongest signal strength. In a case where the access device 406 determines that the best access point for a handoff is access point 402b, then the access device 406 may tune its transceiver to an available transmit and/or receive channel corresponding to the access point 402b. At this point, the access point 402b provides service to the access device 406). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Gunasekara in view of Tarraf by performing an intra-mesh network handoff in the same mesh network of Karaoguz. The motivation would have been to select the best candidate for a handoff from the candidate list based on, for example, a channel having the strongest signal strength (Karaoguz ¶ [0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466